Matchett, P. J., dissents. Dissenting Opinion. I cannot agree with the conclusion reached in this case by a majority of the court, or with the reasoning upon which it is based. The facts are not complicated. The National Tax Appraisals, Inc., was engaged in the business of making tax adjustments. Plaintiffs employed the/ Appraisals company to adjust and pay their taxes for the year 1929, and to that end bought a cashier’s check made to the order of the county collector and forwarded the same to the Appraisals company. Defendants likewise employed the Appraisals company to adjust their taxes for the same year and forwarded a check drawn to the order of the Appraisals company. So far as the evidence discloses these contracts were separate and distinct. Plaintiffs did not know of defendants’ contract with the Appraisals company, and defendants did not know of plaintiffs’ contract in that respect. As a result of these contracts, the Appraisals company became the special agent of plaintiffs to adjust and pay their taxes. It also became the special agent of defendants to adjust and pay their taxes. There was no general agency. The Appraisals company was not the agent of plaintiffs while it was paying defendants’ taxes, nor was it the agent of defendants while adjusting and paying plaintiffs’ taxes. The evidence shows without contradiction that the Appraisals company took the cashier’s draft sent by plaintiffs and applied it to the payment of defendants’ taxes. Under circumstances such as these I think it should be held that the special agent of defendants having with knowledge taken a check which was the property of plaintiffs and applied the same in liquidation of an obligation of defendants, defendants were thereby enriched at the expense of plaintiffs and obtained that which in equity and good conscience they have no right to retain. I think the judgment should have been for plaintiffs upon that theory. Leipold v. Epler, 198 Ill. App. 618; Peterson v. Smith, 211 Ill. App. 431; Chase & Son v. Willman Mercantile Co., 63 Mo. App. 482; Hathaway v. Town of Cincinnatus, 62 N. Y. 434. I am also of the opinion that defendants are liable upon another theory, namely, that the Appraisals company while acting as the special agent of defendants, in the course of its employment converted the cashier’s check, the property of plaintiffs, to the use of its principals, defendants. For this tortious act defendants, as the principals of their special agent, are liable although they did not authorize the tortious act or justify or participate in it; and I think they might be so liable even if they had expressly disapproved and condemned the tortious act. Keedy v. Howe, 72 Ill. 133; Noble v. Cunningham, 74 Ill. 51; Pfeffer v. Farmers State Bank of Schaumburg, 263 Ill. App. 360. Moreover, I cannot agree to the general proposition expressed in the opinion, that plaintiffs were negligent because they failed to put a notation on the cashier’s . check giving a particular description of the particular piece of property on which taxes were to be paid. No authority is cited for the proposition that any such duty rested upon plaintiffs under the circumstances; and I think none can be found. The vice in the opinion, as I see it, is the failure to recognize the fact that the Appraisals company acted as the special agent of each of the parties for a particular purpose.